Opinion by
Judge PRters :
The concluding sentence of Sec. 325, Civil Code, provides that where the delivery of property has been delayed by an injunction, the value of the use, hire, or rent thereof shall be assessed. Judgment shall be rendered against the party who obtained the injunction for the damages assessed, and the assessment shall be conclusive against the surety of said party. The court, on the dissolution of the injunction, shall assess the damages and may hear the evidence and decide in a summary way, or may at its discretion cause a jury to be impaneled to find the damages. Same section.
The petition therefore should have alleged that the damages had been assessed in the manner prescribed, and also the amount of costs incurred by the party against whom the injunction had been obtained. For the faildre to make these' averments, the petition did not set forth facts sufficient to constitute a cause of action, and the demurrer was properly sustained.
Wherefore the judgment is affirmed.